Mugglin, J. (concurring).
We concur in the result reached, but not in the rationale employed by the majority. When erroneous tax advice is the gravamen of a malpractice complaint, the “limitations period [is] measured from the date the taxpayer receives and, as a consequence, relies on” the advice (Ackerman v Price Waterhouse, 84 NY2d 535, 543 [1994]). Here, that date was December 14, 1999, and plaintiffs malpractice cause of action was barred as of December 14, 2002 unless the statute of limitations was tolled or extended. These defendants continued to *733represent plaintiff with respect to this matter until at least December 24, 1999, when the Workers’ Compensation Board approved the settlement agreement. As a consequence, commencement of the malpractice action on December 19, 2002 was timely (see McCoy v Feinman, 99 NY2d 295 [2002] [wherein it was held that the plaintiff suffered actual injury due to her attorney’s malpractice on the date that the stipulation of settlement was entered into or, at the latest, when the judgment incorporating it was filed]).
Crew III, J., concurs. Ordered that the order is modified, on the law, without costs, by reversing so much thereof as granted defendants’ motion dismissing the malpractice cause of action; motion denied to that extent; and, as so modified, affirmed.